Citation Nr: 0502499	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  03-12 867	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to service connection for hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel



INTRODUCTION

The veteran had active service from September 1946 to 
February 1947.

This appeal arises from an August 2002 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans' Affairs.

In November 2003, the Board granted a motion to advance this 
case on the Board's docket and then remanded this case for 
further development.


FINDING OF FACT

No competent evidence is of record to show that the veteran 
manifested hearing loss in service or until more than 40 
years after his release from service; likewise, there is no 
competent evidence which tends to link any current hearing 
loss to any incident of the veteran's military service. 


CONCLUSION OF LAW

Hearing loss disability was not incurred or aggravated during 
service, and the incurrence of sensorineural hearing loss 
during service may not be presumed.  38 U.S.C.A. §§ 1110, 
1112, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act.  VA has a duty to assist the 
veteran in the development of facts pertinent to his claim.  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and provides an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159(b) and (c) (2003).  

The RO, in a letter dated in January 2004, advised the 
veteran what information and evidence was needed to 
substantiate this claim.  The letter also advised him what 
information and evidence must be submitted by him, namely, 
any additional evidence and argument concerning the claimed 
conditions and enough information for the RO to request 
records from the sources identified by the veteran.  In this 
way, he was advised of the need to submit any evidence in his 
possession that pertains to the claim.  He was specifically 
told that it was his responsibility to support the claim with 
appropriate evidence.  Finally the letter advised him what 
information and evidence would be obtained by VA, namely, 
medical records, employment records, and records from other 
Federal agencies.  The statement of the case also notified 
the veteran of the information and evidence needed to 
substantiate the claims.  The October 2004 supplemental 
statement of the case also contained VA's regulation 
implementing the VCAA (38 C.F.R. § 3.159).  

In this case, although the VCAA notice letter that was 
provided to the veteran does not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession), the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to these claims.  When considering 
the notification letters and the other documents described 
above, as a whole, the Board finds that he was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices.  He was 
given ample time to respond to the notice.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The Board does a de novo 
review of the evidence and is not bound by the RO's prior 
conclusions in this matter.  Because the Board makes the 
final decision on behalf of the Secretary with respect to 
claims for veterans' benefits, it is entirely appropriate for 
the Board to consider whether the failure to provide a pre-
initial adjudication notice constitutes harmless error.  See 
38 C.F.R. § 20.1104.  In this case, the Board finds that any 
error in not providing a VCAA notice letter to the veteran 
prior to the initial adjudication of his claim is harmless 
error.  

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
Board is not aware of a basis for speculating that any other 
relevant VA or private treatment records exist that have not 
been obtained.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that an examination in this case is not 
necessary to reach a decision.  There is no evidence that the 
veteran manifested a hearing loss during service or until 
more than 40 years after his release from service, or that 
establishes an event, injury or disease in service which may 
be linked to a current hearing loss.  Further development is 
not needed in this case because there is sufficient evidence 
to decide the claim. 

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case. 

Service Connection for Hearing Loss.  The veteran contends 
that he developed hearing loss as a result of exposure to 
loud noises while in service.  He maintains that, during this 
time, he was exposed to acoustic trauma while loading 
ammunition.  The veteran recalls that he was trained to fire 
weapons.  He contends that this acoustic trauma caused him to 
develop hearing loss.   

The service medical records, including the February 1947 
separation examination report, contain no complaint, history, 
or finding of hearing loss.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, certain 
chronic diseases, including sensorineural hearing loss, may 
be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For VA purposes, impaired hearing shall be considered a 
disability when the auditory thresholds in any of the 
frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of these frequencies are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Here, the Board notes that the questions of whether the 
veteran has hearing loss disability, and whether it is 
etiologically related to his service require competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  The veteran has provided various lay statements in 
support of this claim.  In his August 2002 notice of 
disagreement, the veteran recounted that he loaded 
ammunition.  He recalled on one occasion being hospitalized 
for several days because a shell exploded prematurely.

As the record does not reflect that the veteran possesses a 
recognized degree of medical knowledge, his own opinions on 
medical diagnoses or causation are not competent.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  There is no medical 
evidence of record that corroborates the veteran's claim that 
he has hearing loss that is related to any exposure to 
acoustic trauma.  The veteran's service medical records, 
including the February 1947 service separation examination 
report, show that the veteran's hearing was found to be 
normal.  Medical records after service do not show any 
complaints of hearing loss until 1991, when it was noted that 
he had a history of gradual hearing loss that began two years 
previously.  

While the veteran has reported that he was exposed to loud 
noises during service and on one occasion was hospitalized 
for several days because a shell exploded prematurely, the 
service medical records are negative for reports that show 
that he was hospitalized pursuant to a shell explosion.  
Furthermore, the Separation Qualification Record indicates 
that the veteran was assigned as a light truck driver.  His 
duties included transporting personnel, arms, ammunition, 
rations, and equipment for long and short distances.  There 
is no evidence that he was exposed to combat during his 
almost 8 months of active service.  The veteran has not 
identified any medical evidence that relates current hearing 
loss to exposure to acoustic trauma during service.  Without 
evidence of hearing loss during service or until more than 40 
years after service discharge, and without competent evidence 
linking a current hearing loss to any incident of service, 
the Board must conclude that the preponderance of the 
evidence is against the veteran's claim.

Inasmuch as the Board has found that the preponderance of the 
evidence is against the veteran's claim that he currently has 
hearing loss due to exposure to acoustic trauma during 
service, the claim is denied. 


ORDER

Service connection for hearing loss is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


